Exhibit 10.66

AMENDMENT NO. 3

TO

LOAN AGREEMENT

AMENDMENT NO. 3 TO LOAN AGREEMENT, dated as of March 17, 2010 (this
“Agreement”), among MULTI-FINELINE ELECTRONIX, INC., a Delaware corporation
(“U.S. Borrower”), MULTI-FINELINE ELECTRONIX SINGAPORE PTE. LTD., a Singapore
corporation (“Singapore Borrower”, and together with U.S. Borrower,
collectively, “Borrowers”), the various Subsidiaries (such capitalized term and
all other capitalized terms not defined herein shall have the meanings provided
for in Article I) of the Borrowers that are parties hereto, the various
financial institutions that are parties hereto (collectively, “Lenders”), and
BANK OF AMERICA, N.A., a national banking association, as agent for the Lenders
(“Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and the Agent are parties to the Loan and
Security Agreement, dated as of February 12, 2009, as amended (the “Existing
Loan Agreement”), and the other Loan Documents; and

WHEREAS, the Borrowers have requested that, as of the Effective Date, the
Existing Loan Agreement be amended as herein provided; and

WHEREAS, the Lenders are willing, subject to the terms and conditions
hereinafter set forth, to make such amendments;

NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Definitions. The following terms (whether or not
underscored) when used in this Agreement shall have the following meanings:

“Agent”: defined in the preamble.

“Agreement”: is defined in the preamble.

“Amended Loan Agreement”: the Existing Loan Agreement as amended by this
Agreement as of the Effective Date.

“Borrowers”: defined in the preamble.

“Effective Date”: defined in Section 5.1.



--------------------------------------------------------------------------------

“Existing Loan Agreement”: defined in the first recital.

“Lenders”: defined in the preamble.

“Singapore Borrower” defined in the preamble.

“U.S. Borrower” defined in the preamble.

SECTION 1.2. Other Definitions. Unless otherwise defined or the context
otherwise requires, terms used herein (including in the preamble and recitals
hereto) have the meanings provided for in the Existing Loan Agreement.

ARTICLE II

AMENDMENTS

Effective on (and subject to the occurrence of) the Effective Date, the Existing
Loan Agreement is amended as follows:

SECTION 2.1. Addition to Section 1.1. (a) The following new definition is added
to Section 1.1 of the Existing Loan Agreement in the appropriate alphabetical
order:

“Amendment No. 3 to Loan Agreement” means Amendment No. 3 to Loan Agreement,
dated as of March 17, 2010, among the parties to this Agreement.

SECTION 2.2. Amendment to Section 1.1. Clauses (f) and (g) of the definition
“Restricted Investment” in the Existing Credit Agreement are amended in the
entirety as follows:

“(f) other Investments to fund payroll, payroll taxes and other operating
expenses of MFlex Malaysia, in each case to the extent that the foregoing are
incurred in the Ordinary Course of Business of MFlex Malaysia, in an aggregate
amount not to exceed the lesser of (A) $15,000,000 and (B) the amount set forth
in the quarterly budget referred to in sub-clause (iii) in the parenthetical
following clause (h) in this definition minus the aggregate principal amount of
loans outstanding on such date pursuant to Section 10.2.6(g) to MFlex Malaysia;

(g) other Investments to fund payroll, payroll taxes and other operating
expenses of MFlex UK, in each case to the extent that the foregoing are incurred
in the Ordinary Course of Business of MFlex UK, in an aggregate amount not to
exceed the lesser of (A) $20,000,000 and (B) the amount set forth in the
quarterly budget referred to in sub-clause (iii) in the parenthetical following
clause (h) in this definition minus the aggregate principal amount of loans
outstanding on such date pursuant to Section 10.2.6(h) to MFlex UK;”.

SECTION 2.3. Amendments to Section 10.2.6. Clauses (g) and (h) of Section 10.2.6
of the Existing Loan Agreement are amended in the entirety as follows:

 

-2-



--------------------------------------------------------------------------------

“(g) intercompany loans by a Borrower to MFlex Malaysia, provided that

(i) Borrowers are in compliance with Section 10.3.1 if a Trigger Period is
continuing at the time of the making of any such intercompany loan (provided
that this clause (i) shall not apply with respect to any intercompany loan that
is made in order to fund the payroll or payroll taxes of MFlex Malaysia),

(ii) the aggregate principal amount of such loans shall not exceed the lesser of
(A) $15,000,000 and (B) the amount set forth in the quarterly budget referred to
in sub-clause (v) below minus the amount of Restricted Payments made to MFlex
Malaysia pursuant to clause (f) of the definition of Restricted Investment,

(iii) such loans are evidenced by one or more promissory notes, in a form
reasonably satisfactory to Agent, duly executed and delivered to Agent, which
notes shall be pledged to Agent (for the benefit of Agent and Lenders) to secure
the repayment of the Obligations (in the case of a note in which the payor is
U.S. Borrower) or Singapore Obligations (in the case of a note in which the
payor is Singapore Borrower),

(iv) such intercompany loan shall not be forgiven or otherwise discharged for
any consideration other than the payment in full in cash,

(v) Borrower Agent has delivered a quarterly budget that is acceptable to Agent,
and

(vi) all the proceeds of such intercompany loans are applied to pay the payroll,
payroll taxes and other operating expenses of MFlex Malaysia, in each case to
the extent that the foregoing are incurred in the Ordinary Course of Business of
MFlex Malaysia;

(h) intercompany loans by a Borrower to MFlex UK, provided that

(vii) Borrowers are in compliance with Section 10.3.1 if a Trigger Period is
continuing at the time of the making of any such intercompany loan (provided
that this clause (i) shall not apply with respect to any intercompany loan that
is made in order to fund the payroll or payroll taxes of MFlex UK),

(viii) the aggregate principal amount of such loans shall not exceed the lesser
of (A) $20,000,000 and (B) the amount set forth in the quarterly budget referred
to in sub-clause (v) below minus the amount of Restricted Payments made to MFlex
UK pursuant to clause (g) of the definition of Restricted Investment,

(ix) such loans are evidenced by one or more promissory notes, in a form
reasonably satisfactory to Agent, duly executed and delivered to Agent, which
notes shall be pledged to Agent (for the benefit of Agent and Lenders) to secure
the repayment of the Obligations (in the case of a note in which the payor is
U.S. Borrower) or Singapore Obligations (in the case of a note in which the
payor is Singapore Borrower),

 

-3-



--------------------------------------------------------------------------------

(x) such intercompany loan shall not be forgiven or otherwise discharged for any
consideration other than the payment in full in cash,

(xi) Borrower Agent has delivered a quarterly budget that is acceptable to
Agent, and

(xii) all the proceeds of such intercompany loans are applied to pay the
payroll, payroll taxes and other operating expenses of MFlex UK, in each case to
the extent that the foregoing are incurred in the Ordinary Course of Business of
MFlex UK; and”.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to make the amendments provided for in Article
II, each Borrower hereby (a) represents and warrants that as of the Effective
Date (i) each of the representations and warranties of the Obligors contained in
the Loan Agreement and in the other Loan Documents is true and correct as of the
date hereof as if made on the date hereof (except, if any such representation
and warranty relates to an earlier date, such representation and warranty shall
be true and correct as of such earlier date) and (ii) no Default or Event of
Default has occurred and is continuing and (b) agrees that the incorrectness in
any material respect of any representation and warranty contained in the
preceding clause (a) shall constitute an immediate Event of Default. Without
limiting the foregoing, each Borrower hereby (i) ratifies and confirms all of
the terms, covenants and conditions set forth in the Loan Documents and hereby
agrees that it remains unconditionally liable to the Agent and the Lenders in
accordance with the respective terms, covenants and conditions set forth in the
Loan Documents, and all the Collateral thereto in favor of the Agent and each
Lender continues unimpaired and in full force and effect, and (ii) waives all
defenses, claims, counterclaims, rights of recoupment or set-off against any of
its Obligations.

ARTICLE IV

ACKNOWLEDGMENT OF SUBSIDIARIES

By executing this Agreement, each Subsidiary of a Borrower that is a party
hereto hereby confirms and agrees that each Loan Document to which it is a party
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects, except that on and after the Effective Date each
reference therein to the Loan Agreement shall refer to the Loan Agreement after
giving effect to this Agreement. Without limiting the foregoing, each such
Subsidiary waives all defenses, claims, counterclaims, rights of recoupment or
set-off with respect to any of such Subsidiary’s Obligations.

 

-4-



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS TO EFFECTIVENESS; EXPIRATION

SECTION 5.1. Effective Date. This Agreement shall become effective on such date
(herein called the “Effective Date”) when the conditions set forth in this
Section have been satisfied.

SECTION 5.1.1 Execution of Agreement. The Agent shall have received counterparts
of this Agreement duly executed and delivered on behalf of each Borrower, each
of its Subsidiaries that are parties hereto, the Agent and all the Lenders.

SECTION 5.1.2 Representations and Warranties. The representations and warranties
made by each Borrower pursuant to Article III as of the Effective Date shall be
true and correct.

SECTION 5.2. Retroactive Effectiveness of Amendments. Upon the occurrence of the
Effective Date the amendments set forth in Article II shall be effective
retroactive as of February 1, 2010.

SECTION 5.3. Expiration. If the Effective Date has not occurred on or prior to
March 31, 2010 the agreements of the parties contained in this Agreement shall,
unless otherwise agreed by all the Lenders terminate immediately on such date
and without further action.

ARTICLE VI

MISCELLANEOUS

SECTION 6.1. Cross-References. References in this Agreement to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Agreement.

SECTION 6.2. Loan Document Pursuant to Amended Loan Agreement. This Agreement is
a Loan Document executed pursuant to the Amended Loan Agreement. Except as
expressly amended hereby, all of the representations, warranties, terms,
covenants and conditions contained in the Existing Loan Agreement and each other
Loan Document shall remain unamended or otherwise unmodified and in full force
and effect.

SECTION 6.3. Limitation of Amendments. The amendments set forth in Article II
shall be limited precisely as provided for herein and shall not be deemed to be
a waiver of, amendment of, consent to or modification of any other term or
provision of the Existing Loan Agreement or of any term or provision of any
other Loan Document or of any transaction or further or future action on the
part of either Borrower or any other Obligor which would require the consent of
any of the Lenders under the Existing Loan Agreement or any other Loan Document.

SECTION 6.4. Counterparts. This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

 

-5-



--------------------------------------------------------------------------------

SECTION 6.5. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 6.6. Further Assurances. Each Borrower execute and deliver, and shall
cause each other Obligor to execute and deliver, from time to time in favor of
the Agent and the Lenders, such documents, agreements, certificates and other
instruments as shall be necessary or advisable to effect the purposes of this
Agreement.

SECTION 6.7. Costs and Expenses. Each Borrower agrees to pay all reasonable
costs and expenses of the Agent (including the reasonable fees and out-of-pocket
expenses of legal counsel of the Agent) that are incurred in connection with the
execution and delivery of this Agreement and the other agreements and documents
entered into in connection herewith.

SECTION 6.8. GOVERNING LAW; WAIVER OF JURY TRIAL; ENTIRE AGREEMENT. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. EACH PERSON A PARTY HERETO KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY AGREEMENT OR DOCUMENT
ENTERED INTO IN CONNECTION HEREWITH. THIS AGREEMENT CONSTITUTES THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDES ANY PRIOR AGREEMENT, WRITTEN OR ORAL, WITH RESPECT HERETO.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.

 

BORROWERS: MULTI-FINELINE ELECTRONIX, INC. By:   /s/ Tom Liguori

Name:

Title:

 

Tom Liguori

Executive Vice President & CFO

MULTI-FINELINE ELECTRONIX SINGAPORE PTE. LTD. By:   /s/ Reza Meshgin

Name:

Title:

 

Reza Meshgin

President and Chief Executive Officer

 

-7-



--------------------------------------------------------------------------------

AGENT AND LENDERS:

BANK OF AMERICA, N.A.,

as Agent and Lender

By:   /s/ Carlos Gil

Name:

Title:

 

Carlos Gil

Vice President

 

-8-



--------------------------------------------------------------------------------

SUBSIDIARIES: AURORA OPTICAL, INC. By:   /s/ Reza Meshgin

Name:

Title:

 

Reza Meshgin

President and Chief Executive Officer

M-FLEX CAYMAN ISLANDS, INC. By:   /s/ Reza Meshgin

Name:

Title:

 

Reza Meshgin

President and Chief Executive Officer

PELIKON LIMITED By:   /s/ Reza Meshgin

Name:

Title:

 

Reza Meshgin

Executive Chairman

 

-9-